Citation Nr: 0005360	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-33 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for tachycardia, 
currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 




REMAND


The veteran had active duty from September 1971 to September 
1974.

Based on a review of the claims folder and the testimony 
provided by the veteran at his personal hearing in January 
2000, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should obtain copies of all 
records of treatment received by the 
veteran for the conditions at issue at 
the Fayetteville VAMC since March 1997.  
After securing the necessary release, the 
RO should obtain these records.

2.  Thereafter, the RO should schedule the 
veteran for VA examinations by qualified 
physicians to determine the current extent 
and severity of bronchial asthma and 
tachycardia.  All necessary tests and 
studies should be accomplished, including 
pulmonary function studies and testing for 
METs, and all clinical manifestations should 
be reported in detail. A history of the 
veteran's asthma condition and his symptoms 
of tachycardia should be obtained. The 
examiner should identify the limitation of 
activity imposed by the disabling condition, 
viewed in relation to the medical history, 
considered from the point of view of the 
veteran working or seeking work, with a full 
description of the effects of disability 
upon his ordinary activity.

The claims file, including a copy of this 
remand, should be made available to the 
examiners before the examinations, for 
proper review of the medical history.  
The examination reports are to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



